COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 GREGORIO GARCIA, JR.,                         §               No. 08-16-00242-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                409th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20150D02898)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until August 31, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before August 31, 2017.

       IT IS SO ORDERED this 18th day of July, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.